Citation Nr: 0205471	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  95-42 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona




THE ISSUE

Entitlement to an increased rating for the service-connected 
benign smooth muscle tumors, both kidneys, status post 
bilateral partial nephrectomy with renal dysfunction, stress 
urinary incontinence and hypertension manifested by chronic 
renal insufficiency and proteinuria, currently evaluated as 
60 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1976 to March 
1979 and from June 1991 to August 1994.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
RO that assigned a 30 percent rating for the service-
connected disability then characterized as benign smooth 
muscle tumors (capsuloma and cystic capsuloma), both kidneys, 
status post bilateral partial nephrectomy with renal 
dysfunction, stress urinary incontinence and hypertension, 
effective on August 19, 1994.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in May 1999.  

This matter was remanded by the Board to the RO in September 
1999 for additional development of the record.  

In a January 2002 rating decision, the RO assigned an 
increased rating of 60 percent for the service-connected 
benign smooth muscle tumors (capsuloma and cystic capsuloma), 
both kidneys, status post bilateral partial nephrectomy with 
renal dysfunction, stress urinary incontinence and 
hypertension with additional disability manifested by chronic 
renal insufficiency and marked proteinuria, effective on May 
13, 1996.  



FINDING OF FACT

The veteran's service-connected benign smooth muscle tumors, 
both kidneys, status post bilateral partial nephrectomy with 
renal dysfunction, stress urinary incontinence and 
hypertension is shown to be productive of a disability 
picture that more nearly approximates that of albuminuria 
with a BUN of 41mg%, and generalized poor health 
characterized by lethargy, weakness and limitation of 
exertion; regular dialysis, persistent edema, a BUN of more 
than 80mg%, or a creatinine of 4 to 8mg% is not currently 
demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 80 percent for 
the veteran's service-connected benign smooth muscle tumors, 
both kidneys, status post bilateral partial nephrectomy with 
renal dysfunction, stress urinary incontinence and 
hypertension manifested by chronic renal insufficiency and 
proteinuria have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.20, 4.115a, 4.115b including Diagnostic Codes 7529 
(2001).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the RO granted service connection in October 
1994 for hypertension rated as 10 percent disabling and 
benign lesions, bilateral kidneys, post-operative rated at a 
noncompensable level, effective on August 19, 1994.  

In February 1996, the veteran's kidney disability was 
recharacterized as benign smooth muscle tumors (capsuloma and 
cystic capsuloma), bilateral kidneys, status post bilateral 
partial nephrectomy, with renal dysfunction, stress urinary 
incontinence and hypertension.  The disability rating was 
increased to 30 percent, effective on August 19, 1994.  

In a November 1996 rating decision, the RO confirmed and 
continued a 30 percent rating for the service-connected 
muscle tumors of the kidneys and residuals of bilateral 
partial nephrectomies with renal dysfunction, stress urinary 
incontinence and hypertension.  

The veteran was afforded a VA examination in September 2000.  
At that time, the veteran reported a complete lack of energy 
in addition to weakness.  The examiner noted that the veteran 
had bladder suspension in 1994 to relieve urinary 
incontinence.  She still had some stress incontinence and 
occasionally wore a pad.  

The VA examiner indicated that the veteran had chronic 
bacteriuria.  The veteran was not on dialysis and there was 
no fistula.  The diagnosis was that of chronic renal 
insufficiency with creatinine of 2.6mg% and BUN of 41mg%; 
partial urinary incontinence and marked proteinuria.  The 
examiner noted that wedge resections of kidneys had revealed 
lip granulomatous disease.  A renal biopsy subsequently 
demonstrated focal segmental nephrosclerosis which, the 
examiner opined, could account for her current chronic renal 
insufficiency; nephrotic syndrome was seen with marked 
proteinuria.  

In a January 2002 rating action, the RO assigned an increased 
rating of 60 percent for the service-connected disability, 
effective on May 13, 1996.  

In February 2002, the veteran submitted correspondence to the 
RO for the purpose of providing updates and changes to her 
medical condition.  Specifically, the veteran asserted the 
following: Her chronic renal insufficiency had progressed to 
chronic renal failure for which she was hospitalized in 
December 2001.  In addition, the veteran asserted that her 
blood creatinine level was ranging from 2.8 to 4.0 and that 
she had developed chronic anemia, hyperthyroidism, 
hyperlipidemia and a weakened immune system all due to the 
kidney disease.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  In general, disability 
evaluations are assigned by applying a schedule of ratings 
that represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991).  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (2001), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

Benign neoplasms of the genitourinary system are rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7529 
(2001).  

Renal dysfunction that requires regular dialysis, or 
precludes more than sedentary activity from one of the 
following: persistent edema and albuminuria; or BUN more than 
80mg%; or creatinine more than 8mg%; or markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular, is assigned a 100 percent evaluation.  

Renal dysfunction manifested by persistent edema and 
albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion, is assigned 
an 80 percent evaluation.  

Renal dysfunction resulting in albuminuria with some edema, 
or definite decrease in kidney function, or hypertension at 
least 40 percent disabling under diagnostic code 7101 is 
assigned a 60 percent evaluation.  

Voiding dysfunction is rated on the basis of urine leakage, 
frequency, or obstructed voiding.  A 20 percent disability 
rating is assigned for continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
that must changed less than two times a day.  A 40 percent 
evaluation is warranted when absorbent materials must be 
changed two to four times a day.  A 60 percent disability 
rating requires either the use of an appliance or the 
changing of absorbent materials more than four times a day.  
38 C.F.R. § 4.115a (2001).  

In this case, the Board finds that the veteran's service-
connected disability is more appropriately rated as renal 
dysfunction.  Moreover, the veteran has already been assigned 
a 60 percent rating, the highest possible schedular rating 
applied on the basis of disability manifested by voiding 
dysfunction.  

Based on the September 2000 VA examination report as well as 
the veteran's more recent contentions in February 2002, the 
Board finds that an 80 percent rating, but not more, is 
warranted for the veteran's service-connected benign smooth 
muscle tumors, both kidneys, status post bilateral partial 
nephrectomy with renal dysfunction, stress urinary 
incontinence and hypertension manifested by chronic renal 
insufficiency and proteinuria at this time.  

The recent examination showed that the veteran has renal 
insufficiency with a BUN of 41mg%.  The veteran has also 
reported that her blood creatinine levels had elevated above 
the demonstrated 2.6.  The evidence also demonstrates to the 
Board that the veteran is experiencing a level of disablement 
consistent with generalized poor health characterized by 
lethargy, weakness and limitation of exertion.  The overall 
findings currently demonstrated in this case more nearly 
approximate the criteria for the application of an 80 percent 
rating under the provisions of Diagnostic Code 7529.  

The Board has considered the veteran's recent assertion 
referable to her advancing renal insufficiency.  Nonetheless, 
these statements do not serve to establish that she has met 
the criteria warranting a 100 percent schedular rating.  More 
specifically, the veteran does not assert that she was on 
regular dialysis, had persistent edema, or had a BUN of more 
than 80mg% or a creatinine of 4 to 8mg%.  

Neither the medical evidence of record, nor the veteran's 
assertions indicate that a 100 percent rating is warranted 
for the service-connected benign smooth muscle tumors, both 
kidneys, status post bilateral partial nephrectomy with renal 
dysfunction, stress urinary incontinence and hypertension 
manifested by chronic renal insufficiency and proteinuria.  

Finally, the Board points out that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for increase.  
However, the veteran has been informed of what information 
was needed to support her claim in rating decisions, 
Statements of the Case, and letters sent to her by the RO as 
noted hereinabove.  

More importantly, in light of the favorable action taken 
hereinbelow, the Board finds that the veteran is not 
prejudiced thereby and no further assistance in developing 
the facts pertinent to her claim is required.  

In this case, the Board finds that there is sufficient 
evidence of record to decide her claim properly.  



ORDER

An increased rating of 80 percent, but not more, for the 
service-connected benign smooth muscle tumors, both kidneys, 
status post bilateral partial nephrectomy with renal 
dysfunction, stress urinary incontinence and hypertension 
manifested by chronic renal insufficiency and proteinuria is 
granted, subject to the regulation controlling disbursement 
of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

